                    THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                     Civil Action No.: 1:21-mc-00006-UA-LPA



 In re Application of KARAM SALAH AL
 DIN AWNI AL SADEQ and STOKOE
 PARTNERSHIP SOLICITORS for an
 Order Under 28 U.S.C. § 1782 to Conduct
 Discovery for Use in Foreign Proceedings.


     SUPPLEMENTAL DECLARATION OF HARALAMBOS TSIATTALOU

      I, HARALAMBOS TSIATTALOU, do hereby declare under penalty of perjury

pursuant to 28 U.S.C. § 1746 the following:

Introduction

      1.       I am admitted to practice before the Courts of England and Wales, and I am

a partner at the UK-based law firm of Stokoe Partnership Solicitors (“Stokoe”), which is

the Claimant in civil proceedings pending in the High Court of Justice of England and

Wales, Queen’s Bench Division captioned: Stokoe Partnership Solicitors v. Mr. Patrick

Tristram Finucane Grayson, Grayson + Co Limited, Mr. Stuart Rob ert Page, and Page

Corporate Investigations Limited, Claim No., QB-2020-002492 (the “Grayson

Proceeding”). I am also the Solicitor to the applicant Karam Salah Al Din Awni Al Sadeq

(“Mr. Al Sadeq”) in civil proceedings pending in the High Court of Justice of England and

Wales, Queen’s Bench Division captioned Karam Salah Al Din Awni Al Sadeq v. Dechert,

LLP, Neil Gerrard, David Hughes, and Caroline Black, Claim No. QB-2020-000322 (the

“Al Sadeq Litigation,” and, together with the Grayson Proceeding, the “Foreign




       Case 1:21-mc-00006-UA-LPA Document 6 Filed 05/12/21 Page 1 of 9
Proceedings”). Stokoe was also the claimant in concluded High Court proceedings

captioned: Stokoe Partnership Solicitors v. Mr. Paul Robinson, Company Documents

Limited, and Mr. Oliver Moon, Claim No. QB-2020-002218 (the “Robinson Proceeding”

which, together with the Grayson Proceeding, are referred to as the “Hacking Claims”).

      2.      I respectfully submit this Supplemental Declaration in support of Mr. Al

Sadeq’s and Stokoe’s (collectively, the “Applicants”) previously-filed application for an

order under 28 U.S.C. § 1782 to conduct discovery for use in the Foreign Proceedings (the

“Application”), which was filed in this Court on February 5, 2021 and i s currently pending

a decision.

      3.      As was set forth fully in my declaration accompanying the Application (the

“Declaration”), after Stokoe began its representation of Mr. Al Sadeq, it and others

associated with Mr. Sadeq’s legal team became the targets of a sophisticated hacking

scheme into their confidential information. After an investigation into the source of the

hacking, Stokoe initiated the Hacking Claims against individuals who have engaged in

unlawful activities aimed at obtaining confidential information from Stokoe and others

associated with the Al Sadeq Litigation, including Detained in Dubai, 4 Stone Buildings,

and Maltin Litigation Support Group (collectively, “Mr. Al Sadeq’s Legal and Support

Team”).

      4.      As is more fully set forth below, since the filing of the Application, there

have been disclosures of new evidence in the Grayson Proceeding that link Nicholas Del

Rosso (“Del Rosso”), who is a private investigator in Chapel Hill, and his company, Vital

                                            2



       Case 1:21-mc-00006-UA-LPA Document 6 Filed 05/12/21 Page 2 of 9
Management Services, Inc. (“Vital Management”) to the defendants and unlawful h acking

that is the subject of the Grayson Proceeding. This evidence, which is further detailed

below, reinforces the need for the requested subpoenas to be issued to gain access to the

materials, information, and documents that the Applicants seek in thei r Application from

Del Rosso and Vital Management.

Background to the Grayson Proceeding

       5.       Prior to the filing of the Grayson Proceeding, Stokoe filed a Claim in the

High Court of Justice, Queen’s Bench Division, captioned: Stokoe Partnership Solicitors

v. Mr. Paul Robinson, Company Documents Limited, and Mr. Oliver Moon , Claim No.

QB-2020-002218 (the “Robinson Proceeding”). As is fully detailed in the Declaration, the

claims asserted in the Robinson Proceeding were based on information that was obtained

as a result of an investigation carried out by Stokoe which revealed the identity of some of

the individuals involved in efforts to obtain confidential financial information from Stokoe.

One of the individuals identified was Paul Robinson (“Robinson”), who is a private

investigator.

       6.       The Robinson Proceeding was stayed as a result of a consent o rder entered

into between the parties under which Robinson agreed to provide a sworn affidavit

identifying any person who directed him to obtain confidential information from Stokoe.

In his affidavit (the “Robinson Affidavit”), Robinson identified Patrick Grayson as his

source of instructions to obtain confidential information from Stokoe, including Stokoe’s

banking information. A copy of the Robinson Affidavit is annexed hereto as Exhibit A.

                                             3



       Case 1:21-mc-00006-UA-LPA Document 6 Filed 05/12/21 Page 3 of 9
(Ex. A, ¶ 8).

       7.        Due to Robinson’s implication of Grayson as his source of instructions to

obtain confidential information from Stokoe, Stokoe initiated the Grayson Proceedings

seeking, inter alia, an injunction to prevent Grayson and his company, Grayson + Co Ltd,

from engaging in further unlawful conduct in obtaining Stokoe’s privileged and

confidential information and to seek the source of Grayson’s instructions to access

Stokoe’s financial information.

       8.        The parties in the Grayson Proceeding entered into a consent order, pursuant

to which Grayson agreed to submit a sworn affidavit identifying any person who instructed

him to obtain confidential information from Stokoe. In his affidavit (the “Grayson

Affidavit”), Grayson stated, “Nobody requested me to obtain Confidential Information

from or pertaining to [Stokoe], directly or indirectly” and “I never asked Mr Robinson to

obtain Confidential Information relating to” Stokoe. A copy of the Grayson Affidavit is

annexed hereto as Exhibit B. (Ex. B, pp. 2-3).

Recent Developments in the Grayson Proceeding and Newly Developed Evidence

       9.        In the course of the Grayson Proceeding, on March 19, 2021, Grayson

provided responses to Stokoe’s Requests for Further Information pursuant to the English

Civil Procedure Rule 18.1 (the “Responses”). The Responses call into question Grayson’s

credibility and the veracity of statements he made in an affidavit in which he denied

obtaining confidential information from Stokoe and denied instructing Robinson to do so

on his behalf.

                                               4



       Case 1:21-mc-00006-UA-LPA Document 6 Filed 05/12/21 Page 4 of 9
       10.    In his Responses, Grayson stated that: (1) during a meeting with Robinson at

a hotel on January 30, 2020, just two days after the filing of the Al Sadeq Litigation,

Grayson mentioned to Robinson that he was interested in information “as to how Mr. Al

Sadeq was funding the Al Sadeq Litigation” but denied that he asked “ Robinson to obtain

confidential information about” Stokoe “or to obtain information unlawfully”; (2)

Grayson’s “interest in how Mr. Al Sadeq might be funding his litigation was prompted by

a general question raised with him in a telephone call on or short ly after 28 January 2020

with” Del Rosso; (3) in late March or early April 2020, Grayson spoke to Del Rosso over

the phone and Del Rosso “asked Grayson whether it was possible to find out if someone

had travelled into and out of Dubai” and that Del Rosso s aid he was interested in my

movements in particular, but denied that he pursued Del Rosso’s request any further. A

copy of the Responses is annexed hereto as Exhibit C. (Ex. C, pp. 2-4). Although Grayson

denies any illegality or wrongdoing in the Respon ses, he does state that his interest in

information as to how the Al Sadeq Litigation was funded and my whereabouts in Dubai

was as a result of such inquiries by Del Rosso.

       11.    On March 29, 2021, Grayson provided a copy of a non -disclosure agreement

between Vital Management and Grayson that was signed by Del Rosso dated August 30,

2018 which was for the term of thirty-six months (the “Non-Disclosure Agreement”). A

copy of the Non-Disclosure Agreement is annexed hereto as Exhibit D. The time period

of the Non-Disclosure Agreement corresponds to the time period of the conduct underlying

the Grayson Proceeding. In other words, the Non-Disclosure Agreement evidences that

                                            5



       Case 1:21-mc-00006-UA-LPA Document 6 Filed 05/12/21 Page 5 of 9
Grayson was retained by Del Rosso’s company Vital Management during the time that

Robinson was instructed to obtain Stokoe’s financial information and to provide

information relating to my movements in and out of Dubai in February 2020.

       12.    On March 29, 2021, Grayson also disclosed an email that he seems to have

sent to himself on March 12, 2020 containing a chart depicting the alleged links between

persons and entities involved in the Al Sadeq Litigation (the “Chart”). A copy of the Chart

is annexed hereto as Exhibit E. The email was sent from finucane03@gmail.com, an email

account presumed to belong to Grayson (whose middle name is Finucane), to

cloverdock@protonmail.com, an email account that Robinson identified in his affidavit as

an email address through which he communicated with Grayson. (Ex. A, ¶ 32).

       13.    The Chart’s metadata suggests that it was created on February 24, 2020 and

modified on March 11, 2020. This is significant because in the Robinson Affidavit,

Robinson stated that on March 8, 2020 and March 11, 2020, Grayson asked him to obtain

transactional information from Maltin Litigation Support Group’s bank account. (Ex. A,

¶ 14). The information related in part to payments made to Radha Stirling (the CEO of

Detained in Dubai, an organization which seeks to garner public attention to human rights

abuses in the UAE, including that of Mr. Al Sadeq). (See Ex. A, ¶ 14). The Chart (in the

March 11, 2020 version which Stokoe has) states “Maltin paid RS for raising profile of

KAS.” The modification of the chart therefore seems to coincide with Grayson learning

that confidential information from Robinson.

       14.    The Chart, therefore, shows that Grayson was privy to confidential

                                             6



       Case 1:21-mc-00006-UA-LPA Document 6 Filed 05/12/21 Page 6 of 9
information Robinson obtained as to Mr. Al Sadeq’s Legal and Support Team, which te nds

to contradict his assertions in the Grayson Affidavit that he was never instructed to obtain

confidential information “from or pertaining to [Stokoe], directly or indirectly” and never

instructed Robinson to obtain confidential information from Stokoe. (See Ex. B, pp. 2-3).

       15.    On    March 22, 2021, defendant Stuart Page               (“Page”) disclosed

correspondence dated September 16, 2020, from Allen & Overy LLP (a firm representing

the Ruler and Government of Ras Al Khaimah) to Stephenson Harwood LLP (the firm

representing defendant Page in the Grayson Proceeding), wherein a number of statements

purportedly made by defendant Page are referenced, most notable of which is:

       “your client [sc. Mr Stuart Page, the Third Defendant] referred to English
       High Court proceedings that have been commenced against him by Stokoe
       Partnership Solicitors and said: “if I have to implicate Nick / Patrick,
       Decherts, Neil and the boss to get me out of this I will.” We un derstand that
       your client’s reference to “the boss” is intended to be a reference to the
       Ruler.”

A copy of the letter from Allen & Overy LLP to Stephenson Harwood LLP dated

September 16, 2020 is annexed hereto as Exhibit F. I believe that the references Page

makes are as follows: “Nick” is to Nicholas Del Rosso, “Patrick” is to Grayson, “Decherts”

is Dechert LLP, “Neil” is to Neil Gerrard, the “boss” is to Ruler of Ras Al Khaimah. As

this Court is aware, Dechert LLP and Neil Gerrard are defendants in the Al Sadeq

Litigation. The reference to these individuals in this letter, along with Del Rosso, further

evidences Del Rosso’s involvement in the conduct alleged in the Grayson Proceeding and

his potential link to the defendants in the Al Sadeq Litigation. The letter provides that Page

                                              7



       Case 1:21-mc-00006-UA-LPA Document 6 Filed 05/12/21 Page 7 of 9
made this statement to Jamie Buchanan, who is the former Chief Executive Officer of Ras

Al Khaimah Development LLC, which holds and manages assets and liability previously

owned by Ras Al Khaimah Investment Authority, and is thus intimately tied to the Al

Sadeq Litigation.

       16.    This newly discovered evidence disclosed by Grayson provides a critical link

between the allegations underlying the Grayson Proceeding and Del Rosso by implicating

Del Rosso in the efforts to unlawfully obtain Stokoe’s confidential information. As such,

this evidence proves that Del Rosso is in possession of information and knowledge that is

necessary in uncovering who instructed Del Rosso to instruct Grayson to access Stokoe’s

financial information and gather information about my whereabouts in Dubai. This

information is critical to learning who is behind the orders to access Stokoe’s confidential

information and putting an end to these efforts, which are undoubtedly aimed at interfering

with Mr. Al Sadeq’s right to representation and to subvert the progress of the Al Sadeq

Litigation.

       17.    For these reasons, the Applicants respectfully request that this Court consider

the Supplemental Application and grant the Application in its entirety.



                        [Signature appears on the following page]




                                             8



       Case 1:21-mc-00006-UA-LPA Document 6 Filed 05/12/21 Page 8 of 9
       Pursuant to 27 U.S.C. § 1746, I declare under penalty of perjury the foregoing is

true and correct.



Dated: May 12, 2021


                                                        Haralambos Tsiattalou




                                           9



       Case 1:21-mc-00006-UA-LPA Document 6 Filed 05/12/21 Page 9 of 9
